Judgment dismissing a petition in an article 78 proceeding to annul respondent’s determination temporarily suspending petitioner’s license to operate a newsstand and imposing a fine, unanimously affirmed, without costs or disbursements to either party as against the other. There has been no showing that petitioner was frustrated or circumscribed in any way from a “ fair opportunity ” to make a full presentation of any proof he may have had. To the contrary, it is plain the completest latitude was extended to him. Nevertheless, he has not met the “ heavy burden ” of demonstrating a plan of intentional discrimination or invidious treatment of him by the enforcing authorities. (People v. Utica Daw’s Drug Co., 16 A D 2d 12.) Proof of “ mere nonenforcement ” is not sufficient. (Matter of DiMaggio v. Brown, 19 N Y 2d 283, 291.) Nor does it relieve the licensee of the onus of his own derelictions. Concur — Eager, J. P., Steuer, Capozzoli, McGivern and Rabin, JJ.